Citation Nr: 0206832	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  00-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C and 
cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from February 1973 to April 
1974.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision which denied service 
connection for hepatitis C and cirrhosis of the liver.  In 
April 2001, the Board remanded the case to the RO for further 
action.


FINDINGS OF FACT

The veteran's hepatitis C and cirrhosis of the liver were not 
present during service or for many years thereafter, and were 
not caused by any incident of service.


CONCLUSION OF LAW

The veteran's hepatitis C and cirrhosis of the liver were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from 
February 1973 to April 1974.  A review of his service medical 
records, including entrance and discharge physical 
examinations, reveals no complaints, findings, or diagnosis 
of liver disease.  

In June 1999, the veteran filed a claim seeking service 
connection for hepatitis C and cirrhosis of the liver.  

In support of this claim, post-service medical treatment 
records, dating from 1997 to 2001, were obtained from various 
sources.  These show that the veteran was diagnosed with 
hepatitis C in August 1998, after he had underwent routine 
medical testing which revealed abnormal liver enzymes.  A 
gastroenterology report, dated in June 1999, noted an 
impression of end-stage liver disease secondary to hepatitis 
C which is fairly well compensated.  A July 1999 treatment 
report noted liver biopsy findings of grade 7/18 and stage 
V/VI disease.  A liver biopsy, performed in November 2000, 
revealed features of chronic hepatitis C with severe bridging 
fibrosis and evolving cirrhosis.  The records, dated into 
2001, show ongoing treatment for liver disease.  According to 
the records, the veteran denied various risk factors for the 
disease.  

The veteran has submitted articles indicating that hepatitis 
C is a blood-borne disease that can be transmitted in several 
ways.  According to the articles, hepatitis C is believed to 
have been spread by intravenous drug use and blood 
transfusions before 1992, when all blood donations began to 
be screened for the virus.  Other modes of transmission 
include vaccinations with unsterilized syringes, 
surgical/dental transmission, blood spills, and health care 
exposure.  

In statements in support of his claim, the veteran has 
maintained that he has never had a blood transfusion, used 
intravenous drugs, or gotten a tattoo.  He indicated his 
belief that he contracted hepatitis C from the inoculations 
given to him during his active duty service.  
 
II.  Analysis

The veteran is claiming service connection for hepatitis C 
and cirrhosis of the liver.  Through correspondence, rating 
decisions, the statement of the case, and supplemental 
statements of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim.  
Pertinent service and post-service medical records have been 
obtained.  A VA examination is not warranted under the 
circumstances of this case, as there is sufficient medical 
evidence to decide the claim, and there are no proven 
foundation facts which would permit a competent medical 
opinion as to a relationship between the veteran's service 
and his liver disease which was first shown many years later.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Service connection for certain chronic diseases, including 
cirrhosis of the liver, will be presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence shows that the veteran's hepatitis C and 
cirrhosis of the liver were not present during service or for 
over twenty years thereafter.  The medical evidence does not 
suggest the current hepatitis C and cirrhosis of the liver 
are in any way related to an incident of his active service.  
The veteran has argued that he contracted the hepatitis C 
virus by in-service immunizations.  However, as a layman, he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current hepatitis C and cirrhosis of the liver 
began many years after his active duty and were not caused by 
any incident of service; these conditions were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for hepatitis C and cirrhosis of the liver, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for hepatitis C and cirrhosis of the liver 
is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

